

Exhibit 10.2


Private & Confidential
Nov. 5th, 2013

Attention: Super Micro Computer Taiwan, Inc.


RE: The Summary of Credit Facility


According to Supermicro's needs of debt finance, CTBC Bank Co., Ltd. agrees to
provide the indicative bank facilities and terms below.


Product Type
Proposed Line amount
Tenor
Proposed Rate
Notes
Term Loan
NTD 700MM
13 months
I1 + 0.25%
 Collateral: Bade factory


OA loan /Term loan
NTD 500MM
13 months
NTD:I1+0.25%
USD: COF+0.3%
1. Clean loan
2. each transaction's tenor ≦ 90 days,
3. OA loan needs to provide Invoice and transportation documents once drawn
down.
4. OA loan is financed 80% of Invoice amount for each transaction
5.  Term loan is not greater than NTD100MM

•I1 is defined as CTBC’s cost of New Taiwan Dollar fund.
•COF is defined as CTBC’s cost of US Dollar fund.


Collateral:
Bade factory


Term:
1. Above credit lines are totally capped to NTD 1,000MM.
2. AR thruput with us (exclude inter-company) should be at least NTD500MM
annually


Tenor: 13 months from 1st Nov., 2013 to 30th Nov., 2014.


We look forward to having the opportunity to work with you to finance this
important transaction. Should you have any questions on the above facilities and
terms, please feel free to contact us.


Yours faithfully,
/s/ CTBC Bank Co., Ltd.
CTBC Bank Co., Ltd.

